Citation Nr: 0947569	
Decision Date: 12/16/09    Archive Date: 12/31/09

DOCKET NO.  06-36 833	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. M. Ames, Counsel


INTRODUCTION

The Veteran had active service from May 1990 to June 1993.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.  In the July 2005 rating decision, 
the RO denied service connection for major depressive 
disorder, anxiety, fatigue, joint and bone aches, respiratory 
problems, a sleep disorder, and PTSD.  The Veteran appealed 
all seven claims, and the RO issued a statement of the case 
(SOC) in September 2006.  He filed a general substantive 
appeal, and in a January 2007 written statement, the Veteran 
clarified that he was only seeking compensation for PTSD, and 
he withdrew all of his other claims.  Thus, the only issue 
before the Board is entitlement to service connection for 
PTSD.  

The Veteran testified at a hearing in support of his claim in 
March 2008, before the undersigned Acting Veterans Law Judge.  
At the hearing, he submitted medical evidence from Dr. A. W., 
a private physician, and waived his right to have the RO 
initially consider this additional evidence.  38 C.F.R. 
§§ 20.800, 20.1304(c) (2009).
The record was held open for 30 days so that the Veteran 
could submit additional evidence, but he did not do so.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (the diagnosis must conform to the criteria in the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV)), a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  

The Veteran asserts that he has PTSD, and that it was caused 
by his experiences hunting manta mines on the USS Leader 
while serving in the Persian Gulf.  The Veteran's DD 214 
shows that he received a Combat Action Ribbon (CAR), which is 
indicative of combat service.  Unfortunately, there is 
conflicting evidence of record regarding the Veteran's 
claimed psychiatric disability.  The record shows diagnoses 
of generalized anxiety disorder and depression.  In February 
2007, Dr. A. W., a private physician, provided a diagnosis of 
PTSD, although he gave no discussion of the DSM-IV criteria.  
38 C.F.R. § 4.125.  Additionally, there is no mention of 
whether the Veteran's combat-related stressor caused his 
PTSD.  

The Veteran underwent a VA mental disorders examination in 
March 2005, and a VA PTSD examination in April 2006 and again 
in February 2007.  In the March 2005 examination, he was 
diagnosed with moderate, recurrent, major depressive 
disorder.  In the April 2006 examination for PTSD, he was 
again diagnosed with major depressive disorder, but not with 
PTSD.  The examiner found that the Veteran had major 
depressive disorder and anxiety disorder.  There was no 
discussion of the Veteran's combat-related stressor, and the 
examination did not contain a rationale as to why the Veteran 
did not have PTSD.  

In November 2006, the Veteran requested a new examination.  
He claimed that the April 2006 examination was unfair because 
he had difficulty communicating with the examiner.  He stated 
that both his prior examinations had been conducted by Dr. J. 
T., which, in his opinion, "defeats the purpose of a second 
opinion."  Consequently, in February 2007, the Veteran 
underwent a second VA PTSD examination.  He was to be 
examined by a board of two examiners, and it was specifically 
requested that Dr. J. T. not attend the examination.  The 
February 2007 examination was conducted by Dr. D. A., working 
with Dr. J. T.  The examiners found that "[a]lthough the 
[V]eteran did receive a Combat Action Ribbon and was in the 
area where there was a potential for explosions of mines and 
did have one mine explode causing some damage to his ship, 
there was no evidence of a stressor of the magnitude 
generally associated with posttraumatic stress disorder."  
Additionally, they indicated that "[a]lthough there was the 
potential for serious injury, [the Veteran] did not report 
intense fear, helplessness or horror at the time and did not 
endorse symptoms of [PTSD] required for this diagnosis." 

The finding that the Veteran did not report feeling afraid 
when his stressor occurred conflicts with the Veteran's 
testimony at his March 2008 Travel Board hearing, where he 
stated that he "absolutely" feared for his life while 
searching for mines and assisting a nearby ship that had been 
hit by a mine.  The Veteran indicated at the Board hearing 
that he felt that he did not have the opportunity to explain 
to the VA doctors the type of work that he did.  Following 
the Board hearing, the Veteran submitted private medical 
evidence in February 2007 indicating that he had a diagnosis 
of chronic PTSD.  The basis for that diagnosis was not given, 
so its not possible to know if the PTSD diagnosis was based 
on the Veterans' claimed service-related stressor.  

The Board lacks the medical knowledge to reconcile the 
February 2007 VA finding that the Veteran's combat-related 
stressor was not severe enough to merit a diagnosis of PTSD, 
and the PTSD diagnosis from Dr. A. W., which was 
unaccompanied by any useful details.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 173 (1991) (emphasizing that 
adjudicators cannot rely on their own unsubstantiated 
judgment in resolving medical questions). Therefore, a remand 
is necessary so that a qualified examiner may reconcile the 
conflicting medical evidence.   

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination to determine 
whether he has PTSD, in accordance with 
DSM-IV criteria based on the combat-
related stressor event of minesweeping 
aboard the USS Leader.  Dr. J. T. must 
not be the examiner assigned to this 
examination.  

The claims folder must be made available 
to the examiner, who must state whether 
it was reviewed in conjunction with the 
examination, including review of the 
recent February 2007 private medical 
opinion.  

Based on review of the record and 
evaluation of the Veteran, the 
psychiatrist should provide opinions 
responding to the following:

a) Does the Veteran have PTSD?

b) If the Veteran has PTSD, is his 
combat-related stressor, including his 
service on a ship that was hunting manta 
mines, of sufficient gravity to support a 
diagnosis of PTSD?  

The examiner should discuss the rationale 
of the opinions, whether favorable or 
unfavorable.  If the examiner cannot 
provide the requested opinion without 
resorting to speculation, he or she 
should expressly indicate this and 
explain why an opinion cannot be made 
without speculating.  

2.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the disposition remains unfavorable, send 
the Veteran and his representative a 
supplemental statement of the case and 
give them an opportunity to respond to it 
before returning the file to the Board 
for further appellate consideration.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
LAURA H. ESKENAZI
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


